Wilson, Judge:
The merchandise covered by these appeals consists of certain so-called “Series 1 Aston Martin DB4 Saloon” automobiles and parts thereof, exported from England between March 1959 and February 1960. Appraisement of the merchandise was made at £2,298.13.7, plus extras, as checked on the invoices herein, net.
At the hearing, the following stipulation was entered into between counsel for the respective parties:
Mb. Glad : * * * I offer to stipulate that, during tbe period in question, there was no foreign value for sucb or similar merchandise; no export value for such or similar merchandise; and no U.S. value for such or similar merchandise, as those terms are defined under Section 402, as originally modified by the Customs Administrative Act of 1938.
Mb. Bbaveeman: Upon information obtained from Mr. Cornthwaite, the Government so stipulates.
Me. Glad : I further offer to stipulate that the basis of appraisement is cost of production, and that the figures for cost of production, for the period in question, are as follows:
Eor material and labor, it was one thousand five hundred thirteen pounds, thirteen shillings, and nine pence. For usual general expenses, the amount was two hundred fifty-one pounds, three shillings, and five pence; and that the profit, figured at 10.14% of the sum of the above two, was one hundred seventy-eight pounds, nineteen shillings, and two pence, making a sum total of cost of production of one thousand nine hundred forty-three pounds, sixteen shillings, and four pence.
Ms. Bbaveeman: Based upon information obtained from Mr. Cornthwaite, the Government so stipulates.
Me. Glad: I further offer to stipulate that there was no packing involved in the shipment of these automobiles to the United States.
Me. Bbaveeman : The Government so stipulates.
On tbe agreed facts, I find cost of. production, as tbat value is defined in section 402(f) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise here involved and that such value is 1,943'pounds, 16 shillings, and 4 pence.
Judgment will be entered accordingly.